02/08/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                               No. DA 20-0588


STATE OF MONTANA,

     Plaintiff and Appellee,
v.

RYAN PATRICK SULLIVAN,

     Defendant and Appellant.


                                  ORDER


     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that DA 20-0588 and DA 21-0182 be consolidated for the

purposes of appeal under Cause No. DA 20-0588 and captioned as

above.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                 February 8 2022